Citation Nr: 0913646	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-01 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for bilateral defective hearing from July 26, 2004 to 
January 8, 2009.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral defective hearing from January 9, 2009.  


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from June 1944 to June 1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 decision by 
the RO which granted service connection for defective hearing 
of the right ear and assigned a 10 percent evaluation; 
effective from July 26, 2004, the date of receipt of claim, 
and denied service connection for defective hearing in the 
left ear.  In December 2006, the RO granted compensation for 
defective hearing in the left ear under 38 U.S.C.A. § 1160, 
and assigned a 20 percent for bilateral hearing loss; 
effective from July 26, 2004.  In August 2008, a hearing was 
held at the RO before the undersigned member of the Board.  
The Board remanded the appeal for additional development in 
November 2008.  

By rating action in February 2009, the RO assigned an 
increased evaluation to 30 percent for bilateral defective 
hearing; effective from January 9, 2009, the date of VA 
examination.  38 C.F.R. § 3.400(o).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  From July 26, 2004 to January 8, 2009, the Veteran's 
hearing loss was manifested by Level XI hearing loss in the 
right ear and no greater than Level II hearing loss in the 
left ear.  

3.  From January 9, 2009, the Veteran's hearing acuity was 
manifested by Level XI hearing loss in the right ear and no 
greater than Level IV hearing loss in the left ear.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for bilateral defective hearing from July 26, 2004 to 
January 8, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.85, 4.86, Part 4, including Diagnostic Code 6100 
(2008).  

2.  The criteria for an initial evaluation in excess of 30 
percent for bilateral defective hearing from January 9, 2008, 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.85, 4.86, 
Part 4, including Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In this case, the Board notes that the rating issues on 
appeal concern the ratings from the initial grant of service 
connection, and that VCAA notification after such a grant is 
generally not required.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  However, in this case, the record contains no VCAA 
letter prior to the grant of service connection.  As such, 
the Board will proceed with the assumptions that the VCAA 
requirements as to increased rating claims are applicable 
here.  In this regard, a letter dated in September 2004, was 
sent by VA to the Veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter was not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claims were readjudicated, and a supplemental statement 
of the case (SSOC) was promulgated in October 2006.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a statement of the case or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in August 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini II, supra.  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran was 
examined by VA twice during the pendency of the appeal and 
testified at a hearing at the RO before the undersigned 
member of the Board in August 2008.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  

The Board thus concludes that any deficiency in the notice to 
the Veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the Veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

Under the rating schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by puretone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87 and Codes 6100-6110 (2008).  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2008).  
Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by puretone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (2008).  

To evaluate the degree of disability from defective hearing, 
the Schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic 
Code 6100; Table VI; 38 C.F.R. § 4.85(b) and (e) (2008).  See 
Lendenmann, supra.  

When the puretone thresholds at each of the four frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either on Table VI or 
Table VIA, whichever results in a higher evaluation.  Each 
ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either on Table VI or Table VIA, whichever 
results in a higher evaluation.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (2008).  

Factual Background

When examined by VA in December 2004, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's medical history.  The service 
treatment records showed that the Veteran had a healed 
perforated right tympanic membrane from ear problems prior to 
service, and that he was treated for otitis media and 
mastoiditis in the right and underwent mastoid surgery during 
service.  On audiological examination, puretone thresholds, 
in decibels, as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
95
85
95
100
94
LEFT
25
65
60
65
54

Speech audiometry revealed speech recognition ability of CNT 
(zero percent) in the right ear and 92 percent in the left 
ear.  The examiner indicated that the Veteran had normal 
hearing through 1000 hertz sloping to moderately-severe 
sensorineural hearing loss with excellent speech 
discrimination in the left ear, and longstanding profound 
mixed hearing loss in the right ear.  Tympanogram was 
consistent with normal middle ear function in the left ear 
and was not done on the right ear due to open middle ear 
cavity.  The examiner opined that the Veteran's hearing loss 
in the right ear was at least as likely as not related to 
service, but that it was less likely than not that his 
hearing problems in the left ear were related to service.  

By rating action in February 2005, the RO granted service 
connection for defective hearing in the right ear and 
assigned a 10 percent evaluation, and denied service 
connection for defective hearing in the left ear.  However, 
in the SOC promulgated in December 2006, the RO granted 
compensation for defective hearing in the left ear under the 
provisions of 38 U.S.C.A. § 1160, which provides, in 
pertinent part, where a veteran has suffered deafness 
compensable to a degree of 10 percent or more in one ear as a 
result of service-connected disability and deafness in the 
other ear as the result of nonservice-connected disability 
not the result of the veteran's own willful misconduct, the 
veteran will be assigned an evaluation as if the combination 
of disabilities were the result of service-connected 
disability.  The RO then assigned a 20 percent evaluation for 
bilateral defective hearing; effective from July 26, 2004, 
the date of receipt of the Veteran's original claim.  
38 C.F.R. § 3.400(b)(2).  

On VA audiological examination in January 2009 puretone 
threshold, in decibels, as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
100
85
85
105
94
LEFT
20
55
60
75
53

Speech audiometry revealed speech recognition ability of CNT 
(zero percent) in the right ear and 78 percent in the left 
ear.  The examiner indicated that the Veteran had normal low 
frequency hearing loss falling to severe sensorineural 
hearing loss with fair speech discrimination in the left ear, 
and profound hearing loss in the right ear.  The audiologist 
opined that it was less likely as not that the Veteran's 
hearing loss in the left ear was related to service.  

The evidentiary record includes a copy of a VA cumulative 
audiological record which showed that the Veteran underwent 
an audiological examination March 2008.  The report indicated 
that the Veteran had impacted cerumen in the left ear during 
audiogram and recommended a repeat examination after the ear 
was cleaned.  

The evidentiary record also includes a private uninterpreted 
audiogram, dated in October 2005.  The audiogram did not 
include any numerical interpretations of the graph at 
relevant decibel levels or any speech discrimination results.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board 
may not interpret graphical representations of audiometric 
data); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  


Increased Rating Prior to January 9, 2009

In this case, the audiological findings prior to the January 
2009 VA examination, as reflected on the December 2004 VA 
audiological examination, showed the average puretone decibel 
loss for the right ear, achieved by adding the loss at 1,000, 
2,000, 3,000, and 4,000 Hz and dividing by four, was 94.  The 
percent of discrimination was zero.  By intersecting the 
column in Table VI (38 C.F.R. § 4.85) for average puretone 
decibel loss falling between 90 and 97 with the line for 
percent of discrimination from 0 to 34, the resulting numeric 
designation for the right ear is XI.  

The average puretone decibel loss for the Veteran's left ear 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four was 54.  The percent of 
discrimination was 92 percent.  The resulting numeric 
designation for the left ear is I.  

Reference is then required to Table VII (38 C.F.R. § 4.85) 
for assignment of a percentage evaluation and assignment of a 
diagnostic code.  Based on the numeric designations for each 
ear, the point of intersection on Table VII requires 
assignment of a 10 percent evaluation under Diagnostic Code 
(DC) 6100.  

The regulations also include two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under § 4.85 because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  38 
C.F.R. § 4.86(a), provides that if puretone thresholds at 
each of the four frequencies of 1,000, 2,000, 3,000, and 
4,000 Hz are 55 decibels or more, an evaluation can be based 
either on Table VI or Table VIA, whichever results in a 
higher evaluation.  This provision corrects for the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible), the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  

In this case, puretone thresholds were 55 decibels or more at 
each of the four frequencies in the right ear, but not in the 
left ear.  Therefore, a determination must be made as to 
whether a higher Roman numeral designation may be assigned 
from either Table VI or Table VIa for the right ear, but not 
the left ear.  The resulting numeric designation for the 
right ear from Table VIa is IX, which is less than the 
designation of XI from Table VI.  The point of intersection 
on Table VII for Roman numeral IX for the right ear and Roman 
numeral I for the left ear corresponds to a noncompensable 
evaluation.  As such, use of the numeric designation from 
Table VI is more advantageous to the Veteran.  

The second provision for evaluating veterans with certain 
patterns of hearing impairment that cannot be accurately 
assessed under § 4.85, provides that when the puretone 
threshold is 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz, the rating specialist will 
determine the Roman Numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the higher Roman Numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).  

In this case, the VA audiologist did not suggest or otherwise 
certify that use of the speech discrimination test was not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., nor do the audiological 
findings from the December 2004 VA examination satisfy the 
provisions of § 4.86(b).  Thus, application of this provision 
for exceptional patterns of hearing impairment is not 
warranted.  

In this case, the RO assigned a 20 percent evaluation for the 
Veteran's bilateral hearing loss by application of the 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86 for both ears.  As discussed 
above, however, the audiometric findings for the left ear on 
both VA examinations during the pendency of this appeal did 
not satisfy the criteria for either exception under 38 C.F.R. 
§ 4.86.  Thus, the 20 percent evaluation assigned for 
bilateral hearing loss prior to January 9, 2009 was higher 
than provided for under the rating schedule.  Accordingly, an 
evaluation in excess of 20 percent prior to January 9, 2009 
is not warranted.  

Increased Rating from January 9, 2009

The average puretone decibel loss for the Veteran's right ear 
from VA examination in January 2009 was 94.  The percent of 
discrimination was zero.  By intersecting the column in Table 
VI for average puretone decibel loss falling between 90 and 
97 with the line for percent of discrimination from 0 to 34, 
the resulting numeric designation for the right ear is XI.  

The average puretone decibel loss for the Veteran's left ear 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four was 53.  The percent of 
discrimination was 78.  The resulting numeric designation for 
the left ear is IV.  

Based on the numeric designations for each ear, the point of 
intersection on Table VII requires assignment of a 30 percent 
evaluation under DC 6100.  

The two provisions for evaluating exceptional patterns of 
hearing impairment under § 4.86(a) do not apply to the 
Veteran's left ear, and would not provide a basis for an 
evaluation in excess of 30 percent for the right ear.  That 
is, the puretone thresholds in the left ear were not 55 
decibels or more at each of the four frequencies.  Similarly, 
while the puretone threshold in the left ear was less than 30 
decibels at 1,000 hertz, it was not 70 decibels or more at 
2,000 hertz.  Therefore, neither exception is applicable to 
left ear.  While the Roman numeral designation for the right 
ear from Table VI was higher than from Table VIa, the point 
of intersection on Table VII for both sets of designations 
with the designation of Level IV for the left ear, are the 
same and provides for a rating no higher than 30 percent.  

With respect to the 30 percent evaluation from January 9, 
2009, the RO applied the rating schedule accurately, and 
there is no basis under the applicable criteria for the 
assignment of an evaluation in excess of 30 percent.  
Audiometric testing results are dispositive evidence in a 
claim for a compensable rating for hearing loss.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Although the Board 
acknowledges the Veteran's difficulties due to his hearing 
loss, we are constrained to abide by VA regulations.  


ORDER

An initial evaluation in excess of 20 percent for bilateral 
defective hearing from July 26, 2004 to January 8, 2009, is 
denied.  

An initial evaluation in excess of 30 percent for bilateral 
defective hearing from January 9, 2009, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


